Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ady; Roger W. US 20140372126 A1 (hereinafter Ady).
Re claims 1, 8, and 13, Ady teaches
1. An apparatus, comprising: 
a microphone to receive a secure voice assistant mode activation command and a voice command; and (first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)

execute a voice assistant application, wherein the voice assistant application is to generate a graphical image response in response to the secure voice assistant mode activation command and the voice command, (response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)
change a privacy setting in the apparatus in response to the secure voice assistant mode activation command, (privacy setting access, response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)
transmit the voice command from the microphone to the voice assistant application, and (microphone data inherently send to processor, privacy setting access, response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)
(graphics shown on user device pertaining to inquiry as well as verbal commands, microphone data inherently send to processor, privacy setting access, response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ady to incorporate embodiments of inquiry and voice challenge items on a user device as in at least fig. 3 as taught by Ady to allow for verbal or textual challenges for a user depending on device capabilities.


Re claims 2 and 9, Ady teaches 
2. The apparatus of claim 1, wherein the display is part of the apparatus.  (graphics shown on user device pertaining to inquiry as well as verbal commands, microphone data inherently send to processor, privacy setting access, response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)


Re claims 3 and 10, Ady teaches 
3. The apparatus of claim 1, further comprising: a communication interface to establish a communication path with a personal device, wherein the display is associated with the personal device and the graphical image response is transmitted over the communication path to the personal device to be shown on the display of the personal device.  (graphics shown on user device pertaining to inquiry as well as verbal commands, microphone data inherently send to processor, privacy setting access, response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)


Re claim 4, Ady teaches 
4. The apparatus of claim 3, wherein the personal device comprises a mobile endpoint device or a wearable device.  (phone or BT headset thereof… graphics shown on user device pertaining to inquiry as well as verbal commands, microphone data inherently send to processor, privacy setting access, response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)


Re claim 5, Ady teaches 
5. The apparatus of claim 1, further comprising: a headphone audio output interface; and a non-headphone audio output interface associated with non-headphone audio outputs, wherein the processor, in response to the secure voice assistant 84628753 11 mode activation command, is to disable the non-audio headphone audio output interface and transmit an audible response generated by the voice assistant application via a channel established by the headphone audio output interface.  (user can switch back and forth from device itself with speaker output or BlueTooth headphone… graphics shown on user device pertaining to inquiry as well as verbal commands, microphone data inherently send to processor, privacy setting access, response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)


Re claim 6, Ady teaches 
6. The apparatus of claim 1, wherein the voice assistant application is to process the voice command locally on the apparatus via the processor.  (graphics shown on user device pertaining to inquiry as well as verbal commands, microphone data inherently send to processor, privacy setting access, response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)


Re claims 7 and 15, Ady teaches 
7. The apparatus of claim 1, wherein the graphical image response comprises text, a still image, or a video.  (graphics shown on user device pertaining to inquiry as well as verbal commands, microphone data inherently send to processor, privacy setting access, response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)


Re claim 11, Ady teaches 
11. The method of claim 8, comprising:  84628753 12 storing, by the processor, a voice profile of an authorized user; comparing, by the processor, a parameter of the voice command to the voice profile; and transmitting, by the processor, the voice command to the voice assistant when the parameter of the voice command matches the voice profile.  (comparing commands for secure match for access, privacy settings with for instance passcode 0068 show a profile in some capacity, mean a user graphics shown on user device pertaining to inquiry as well as verbal commands, microphone data inherently send to processor, privacy setting access, response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)


Ady teaches 
12. The method of claim 8, wherein the secure voice assistant mode activation command is received via a voice command, a physical switch, or a user interface (touch screen, graphics shown on user device pertaining to inquiry as well as verbal commands, microphone data inherently send to processor, privacy setting access, response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)


Re claim 14, Ady teaches 
14. The non-transitory computer readable storage medium of claim 13, comprising: instructions to generate the graphical image response by the voice assistant application of the device locally via pre-defined graphical image responses stored in the non-transitory computer-readable storage medium.  (graphics shown on user device pertaining to inquiry as well as verbal commands, microphone data inherently send to processor, privacy setting access, response, graphics shown on device, first authorization command and subsequent command as in fig. 4… 0023, 0031, 0036, 0037, 0052, 0055 with fig. 3, 4, 5a-5c)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Phillips; Michael S. et al.	US 20110054900 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov